Citation Nr: 0500954	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  00-11 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The propriety of the initial 10 percent rating assigned for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946 and from April 1946 to May 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO), which granted service connection for 
bilateral hearing loss and assigned a 10 percent evaluation 
effective November 30, 1998.  

The appellant perfected an appeal as to the initial 10 
percent evaluation assigned when the RO granted service 
connection.  Therefore, the Board has described the issue of 
the case as the propriety of the initial 10 percent rating to 
reflect that the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 12 
Vet. App. 119, 126-7 (1999). 

The Board remanded the case to the RO for further development 
in May 2001 and again in November 2003.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In May 2001, the Board remanded the case to the RO for 
further development to include obtaining an opinion 
addressing the following questions: 

(1) Does the veteran have language difficulties or 
inconsistent speech audiometry scores which make the use 
of both puretone average and speech discrimination 
inappropriate when evaluating hearing impairment? 

(2) Should the evaluation of the hearing impairment be 
based only on the puretone threshold average?

In a June 2004 memorandum, an examiner from a VA audiology 
clinic addressed the question of whether the veteran had any 
language difficulties or inconsistent speech audiometry 
scores that make the use of both puretone average and speech 
discrimination inappropriate when evaluating the veteran's 
hearing impairment.  

In that memorandum, the examiner noted his review of the 
claims file.  He noted that the veteran had been seen for 
many audiological examinations from 1992 to August 2001.  He 
noted that findings from these examinations had been 
consistent, and documented a progressive decrease in pure 
tone hearing sensitivity.  The examiner noted however that 
the veteran's response to word recognition stimuli had varied 
somewhat across those examinations.  The examiner stated that 
he was unable to determine if the variability of word 
recognition scores was secondary to adequate masking 
techniques, or different presentation methods (monitored live 
voice versus standardized recorded test materials) across 
these different audiological visits (routine diagnostic and 
medical-legal examinations for C&P purposes).

The examiner concluded with an opinion that there was no 
evidence from the audiological examinations that the veteran 
presented any language difficulties that would preclude the 
use of the word recognition scores for rating purposes.  He 
added that the differences noted in word recognition scores 
from past audiological examinations were secondary to the 
level of controlled testing; noting that routine audiological 
examinations were not considered valid for rating purposes 
because they are not administered in the strict manner as 
required for compensation and pension examinations.  The 
examiner ended with an opinion that no evidence exists in the 
record of any language difficulties that precludes the use of 
word recognition for rating purposes when those tests have 
been administered in strict adherence to federal procedures 
for audiological compensation and pension examinations.  

A June 2004 VA examination report, authored by a VA 
audiologist, contains a copy of the opinion given in the June 
2004 memorandum.  The audiologist opined that a review of the 
memorandum opinion indicates that inconsistencies in word 
recognition scores on the identified evaluations were the 
result of different materials (word lists) and presentation 
methods (recorded or monitored live voice) and presentation 
levels utilized for testing.  The audiologist concluded by 
recommending that the veteran be referred for a compensation 
and pension examination at the VA Audiology Clinic, Decatur, 
Georgia, utilizing strict adherence to federal testing 
guidelines, in order to eliminate such variables.

In the June 2004 memorandum, the VA examiner noted that 
audiological examinations from 1992 to August 2001 documented 
a progressive decrease in pure tone hearing sensitivity.  The 
Board notes that the most recent VA audiologic examination 
for compensation and pension purposes was conducted in August 
2001, over three years ago.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Based on the foregoing, to ensure that the duty to assist has 
been met, it is necessary for VA to afford the veteran a 
compensation and pension audiologic examination for the 
purpose of determining the nature and severity of the 
veteran's bilateral hearing loss.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).  Moreover, this examination would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.  Pursuant to the VA 
audiologist's recommendation, this examination should utilize 
strict adherence to federal testing for audiologic 
examination, and if possible, be conducted at the VA 
Audiology Clinic, in Decatur, Georgia.

Accordingly, the Board finds that additional development is 
required prior to a review of this claim.  See 38 U.S.C.A. § 
5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must ensure that it fulfilled its duty to 
notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should request the veteran to 
"provide any evidence in his possession 
that pertains to the claim."  See 
38 C.F.R. § 3.159(b).

2.  The RO should schedule the veteran 
for a VA audiologic examination (for 
compensation and pension purposes) by a 
state-licensed audiologist, to determine 
the nature and severity of the veteran's 
bilateral hearing loss.  All studies 
deemed appropriate in the medical opinion 
of the examiner should be performed, and 
all findings should be set forth in 
detail.  Examination of hearing 
impairment should be conducted without 
the use of hearing aids.

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The rationale 
for any opinion expressed should be 
included in the examination report.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to 
respond.

For each ear, pure tone audiometric 
thresholds, in decibels, should be 
recorded for each of the frequencies of 
1,000, 2,000, 3,000 and 4,000 hertz, as 
well as controlled speech discrimination 
testing (Maryland CNC) (reported in 
percentages of discrimination). 

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue of the 
propriety of the initial 10 percent 
rating assigned for bilateral hearing 
loss, including if indicated, the 
propriety of a staged rating from the 
initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119, 126-
7 (1999). 

If the determination remains unfavorable 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


